Case 1:16-cr-20897-PAS Document 121 Entered on FLSD Docket 05/24/2019 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SMUTHERN DISTRICT OFFLORIDA
                              CASE NO.16-20897-CR-SEITZ

  UNITED STATES OF AM ERICA,

        Plaintiff,



  PRW CESS CRU ISE LIN ES,LTD .,

        Defendant.
                                    /


                          O R D ER R E :JUNE 3.2019 H E AR IN G

        IT IS ORDERED THAT allm embersoftheC= ivalCop oration & plcExecutive

  Comm ittee oftheBoard ofDirectorsshallappearin person attheJune3,2019 hearing to

  discusstheproposedjointresolutionofthespecificationsintheSupersedingPetition.This
  includesM ickey Arison,Arnold Donald,and StuartSubotnick.
                                                           >
        DONE AND ORDEM D in M iam i,Florida,this           day ofM ay,2019.
                                                   *
                                               o       ,           >
                                                               *

                                         PA TRICIA A . EIT
                                         U N ITED STA TES D ISTRICT JU DG E


  cc:   A11CounselofRecord
